Sheldon I. Pivnik Notary Public
QUESTION:
Does s. 117.05(6)(d), F.S., as amended by Ch. 91-291, Laws of Florida, prohibit a notary public from solemnizing the rites of matrimony of persons related by blood or marriage to the notary public?
SUMMARY: Section 117.05(6)(d), F.S., as amended by Ch. 91-291, Laws of Florida, effective January 1, 1992, does not prohibit a notary public form solemnizing the rites of matrimony of persons related by blood or marriage to the notary public.
Section 117.05(6)(d), as amended by s. 4, Ch. 91-291, Laws of Florida, provides that a notary public may not notarize a signature on a document if "[t]he person whose signature is to be notarized is related to the notary public by blood or marriage." Chapter 91-291, Laws of Florida, takes effect January 1, 1992.1
Section 117.04, F.S., as amended by s. 3, Ch. 91-291, Laws of Florida, provides that a notary public is authorized to solemnize the rights of marriage.2 The fee for performing such service may not exceed those provided by law to the clerk of the circuit court of performing like services.3
Before solemnizing a marriage, the notary public must require of the two parties a marriage license issued accordingly to s.741.01, F.S.4 Within 10 days after solemnizing the marriage, "he shall make a certificate thereof on the license, and shall transmit the same to the office of the county court judge or clerk of the circuit court from which it issued."5
Section 117.05(6)(d), as amended and effective January 1, 1992, prohibits a notary public from notarizing the signature of a relative on a document. In solemnizing the rites of matrimony and certifying on the marriage license that he has solemnized the marriage, the notary is not notarizing the signature of the relative on a document. Accordingly, the prohibition contained in s. 117.05(6)(d), F.S., as amended, would not appear to be applicable.
Therefore, I am of the opinion that s. 117.05(6)(d), F.S., as amended by s. 4, CH. 91-291, Laws of Florida, effective January 1, 1992, does not prohibit a notary public from solemnizing the rites of matrimony pursuant to s. 117.04, F.S., as amended by s. 3, Ch. 91-292, Laws of Florida.
RAB/tjw
1 See, s. 11, Ch. 91-291, Laws of Florida.
2 And see, s. 741.07(1), F.S., which provides that notaries public of the state, among others, may solemnize the rights of matrimonial contract, under the regulations prescribed by law.
3 See, s. 28.24(29), F.S., providing that the service charge for the clerk of the circuit court is $20 for solemnizing matrimony.
4 Section 741.08, F.S.
5 Id.